DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 21 April 2021 and 06 May 2021 have been considered.
	Claims 2, 4 and 21-73 have been cancelled.  Claims 1, 3 and 5-20 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite since it is dependent upon cancelled Claim 2.  Claim 6 is rejected since it is dependent upon Claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021).
	Facchini et al. describe to organisms for the synthesis of benzylisoquinoline alkaloids such as thebaine, oripavine, codeine, morphine, oxymorphone, hydromorphone, naltrexone, naloxone, hydroxycodeinone, neopinone, and buprenorphine (abstract; paragraph [0052]).  The host organism can be an animal cell, or a fungus, yeast, or bacterium (paragraphs [0012], [0145]).  The host organism can include a gene encoding a thebaine synthase (paragraphs [0010], [0051], [0061], [0089]-[0098]) and can have an inactivating mutation (paragraphs [0131]-[0144]).  In addition, the host organism can comprise an engineered epimerase which converts an (S)-1-benzyjisoquinoline precursor to an (R)-1-benzylisoquinoline product (paragraphs [0236], [0258], [0259], Claim 28; Figure 11A).  As shown in Figure 1C, a precursor for the promorphinan molecule can be (S)-norcoclaurine, which is within the scope of the 
	While a working example of an engineered non-plant cell having the feature recited by the claims is not described by Facchini et al. such a cell would have nevertheless been obvious to one of ordinary skill in the art because Facchini et al. describe an engineered non-plant cell with such features for the production of alkaloid products.  The genetically engineered host organisms are constructed such that they produce benzylisoquinoline alkaloids up to 100 times compared to the production level of a non-genetically modified cell (paragraphs [0151] and [0173]) and, therefore, optimization of production of genetic components of the cell would have been obvious to have achieved conversion of at least 50% of the (S)-1-benzylisoquinoline alkaloids molecule to (R)-1-benzyulisoquinoline product (Claim 6) and conversion of at least 50% of tetracyclic promorphinan precursor molecules to thebaine (Claim 11).

Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) in view of Wang et al. (US Publication No. 2009/0156815 – see the IDS filed 06 May 2021).
Facchini et al. has been discussed above.  That reference does not describe the N-demethlyation of benzylisoquinoline alkaloids.

It would have been obvious to have modified the host organisms of Facchini et al. such that they have the ability to N-demethylate N-methyl morphinans because Wang et al. teach that such a modification is desirable in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone.

Claims 1, 3, 5-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) in view of Farrow et al. (Nature Chemical Biology, 11: 728-732, 2015 – see the IDS filed 06 May 2021).
Facchini et al. has been discussed above.  That reference does not describe the use of a split epimerase in the host organisms for producing alkaloid products.
Farrow et al. described a split epimerase for producing (R)-reticuline from (S)-reticuline (abstract).
It would have been obvious to one of ordinary skill in the art to have used the Farrow split epimerase in the host organism of Facchini et al. because it would have been the simple substitution of one known element for another to achieve predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1, 3, 5-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,544,420 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021).
The claims of the ‘420 patent describe a method of increasing production of an alkaloid product through the epimerization of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid by an engineered split epimerase in an engineered host cell.  The ‘420 patent do not describe a host cell with the characteristics recited by Claims 1, 3, 5-17, 19 and 20 of the present application.  Facchini et al. describe to organisms for the synthesis of benzylisoquinoline alkaloids such as thebaine, oripavine, codeine, morphine, oxymorphone, hydromorphone, naltrexone, naloxone, hydroxycodeinone, neopinone, and buprenorphine (abstract; paragraph [0052]).  The host organism can be an animal cell, or a fungus, yeast, or bacterium (paragraphs [0012], [0145]).  The host organism can include a gene encoding a thebaine synthase (paragraphs [0010], [0051], [0061], [0089]-[0098]) and can have an inactivating mutation (paragraphs [0131]-[0144]).  In addition, the host organism can comprise an engineered epimerase which converts an (S)-1-benzyjisoquinoline precursor to an (R)-1-benzylisoquinoline product (paragraphs [0236], [0258], [0259], Claim 28; Figure 11A).  As shown in Figure 1C, a precursor for the promorphinan molecule can be (S)-norcoclaurine, which is within the scope of the precursor molecules recited by Claims 13-15.  In addition, tyrosine or a 
It would have been obvious to have used the ‘420 patent split epimerase in the host organism of Facchini et al. because it would have been the simple substitution of one known element for another to achieve predictable results.  The genetically engineered host organisms are constructed such that they produce benzylisoquinoline alkaloids up to 100 times compared to the production level of a non-genetically modified cell (paragraphs [0151] and [0173]) and, therefore, optimization of production of genetic components of the cell would have been obvious to have achieved conversion of at least 50% of the (S)-1-benzylisoquinoline alkaloids molecule to (R)-1-benzyulisoquinoline product (Claim 6) and conversion of at least 50% of tetracyclic promorphinan precursor molecules to thebaine (Claim 11).

Claims 1, 3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,544,420 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) and Wang et al. (US Publication No. 2009/0156815 – see the IDS filed 06 May 2021).
The ‘420 patent claims and Facchini et al. have been discussed above.  Neither reference describes the N-demethlyation of benzylisoquinoline alkaloids.  Wang et al. describe a process for the N-demethylation of N-methyl morphinans such as thebaine in order to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0062235 is the publication which corresponds to the present application.
US Publication No. 2020/0325509 describes recombinant organisms for the synthesis of benzylisoquinoline alkaloids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652